DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over DE102011103513 (hereinafter Pfalzgraf) in view of Janssen (U.S. Publication No. 2011/0170102, hereinafter Janssen).
	With respect to Claim 1, Pfalzgraf  discloses an analysis system that analyzes air in a test chamber in which a test piece [engine], which is a vehicle or a component thereof, is provided, the analysis system comprising: a sampling unit [NOx sensor] that samples particulates contained in the air in the test chamber; a first analyzing unit [NOx sensor] that analyzes the particulates sampled by the sampling unit by performing elemental analysis; a second analyzing unit [page 3 last sentence describes another NOx sensor, installed in the exhaust system] that analyzes an emission discharged from the test piece; and and an analysis result output unit [control unit] that outputs an analysis result of the first analyzing unit.  See page 2 1st paragraph for NOx sensor sampling test chamber air.  See page 2 last paragraph for control unit.
	Pfalzgraf does not disclose that the first analyzing unit identifies a plurality of elements of the particles sampled.  
	Janssen discloses that the first analyzing unit performs elemental analysis of the particulates sampled by the sampling unit in which a plurality of elements of the particles sampled by the sampling unit are identified.  See para 46-47.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add to Pfalzgraf that the first analyzing unit performs elemental analysis of the particulates sampled by the sampling unit for the benefit of tracking engine wear, as the elements detected show the source of the wear, See Janssen’s para 47.
	With respect to Claim 2, Pfalzgraf discloses further comprising: a data storage unit [the can bus in the second paragraph would require some memory] that stores the analysis result of the first analyzing unit and an analysis result of the second analyzing unit in association with each other.
	With respect to Claim 3, Pfalzgraf discloses further comprising: a dynamometer [page 3, 3rd paragraph] that places a load on the test piece; and an exhaust gas sampling device [page 3 last sentence describes another NOx sensor, installed in the exhaust system] that samples exhaust gas discharged from the test piece, wherein, while the exhaust gas sampling device is sampling the exhaust gas, the sampling unit samples the particulates contained in the air in the test chamber [See page 2 1st paragraph for NOx sensor sampling test chamber air].
	With respect to Claim 4, Pfalzgraf discloses that the first analyzing unit measures particulates sampled by the sampling unit, and wherein the second analyzing unit analyzes components contained in the emission contained in the emission.  Both NOx sensors are sensing NOx particulates.  Page 3 last sentence describes another NOx sensor, installed in the exhaust system.  
	Pfalzgraf doesn’t mention the units of the NOx sensor and thus doesn’t show mass or number of particulates.
	Parts per million and mass are the two most common types of measurements for NOx sensors.
	Janssen discloses a NOx based exhaust sensor that specifically measures mass.  See para 23-24. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for Pfalzgraf’s analyzing units to determine mass as this is a standard way of measuring exhaust particulates.  
	With respect to Claim 5, Pfalzgraf doesn’t mention the units of the second analyzing unit  [NOx sensor] and thus doesn’t show mass or number of particulates.
	Parts per million and mass are the two most common types of measurements for NOx sensors.
	Janssen discloses a NOx based exhaust sensor that specifically measures mass.  See para 23-24. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for Pfalzgraf’s analyzing units to determine mass as this is a standard way of measuring exhaust particulates.
	With respect to Claim 6, the combination of Pfalzgraf and Janssen disclose further comprising: a source data storage unit that stores source estimation data in which a source of the particulates in the test chamber and an element contained in the source are associated with each other; and a source estimating unit that estimates, on the basis of the analysis result of the first analyzing unit and the source estimation data, a source of the particulates contained in the air in the test chamber.  Janssen’s para 47 details doing elemental analysis as a way to determine the source of the measured particulates.  
	With respect to Claim 7, Pfalzgraf discloses further comprising: a validity determining unit that determines, on the basis of the analysis result of the first analyzing unit, validity of the analysis result of the second analyzing unit.  See page 2, 3rd para that ascertains the validity in the form of an error message and passes the result to the end user.
	With respect to Claim 8, Pfalzgraf discloses the sampling unit has a sampling port provided near an intake port of an engine of the test piece.  Near is a relative term.  The engine is in the test chamber, and the sampling unit would have a port to put the gas in contact with the sensing element.  Any location in the test chamber is near the engine.
	With respect to Claim 9, Pfalzgraf discloses an analysis method that analyzes air in a test chamber in which a test piece [engine], which is a vehicle or a component thereof, is provided, the analysis method comprising: a sampling step for sampling particulates [See page 2 1st paragraph for NOx sensor sampling test chamber air] contained in the air in the test chamber; a first analyzing step for analyzing the particulates sampled by the sampling unit; and an analysis result outputting step for outputting an analysis result of the first analyzing step [See page 2 last paragraph for control unit outputting result].
	Pfalzgraf does not disclose performing elemental analysis in which a plurality of elements of the particles sampled by the sampling unit are identified or a second analyzing step for analyzing an emission discharged from the test piece.   
	Janssen discloses that the first analyzing unit performs elemental analysis of the particulates sampled by the sampling unit in which a plurality of elements of the particles sampled by the sampling unit are identified and a second analyzing step for analyzing an emission discharged from the test piece..  See para 46-47.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add to Pfalzgraf that the first analyzing unit performs elemental analysis of the particulates sampled by the sampling unit for the benefit of tracking engine wear, as the elements detected show the source of the wear, See Janssen’s para 47.
Response to Arguments
Applicant's arguments filed June 27 2022 have been fully considered but they are not persuasive.
	On page 5, the applicant argues that Pfalzgraf teaches away from the combination because Pfalzgraf is cheap and uses a CAN bus interface.  The examiner reminds that bodily incorporation isn’t implied.  If one desired to use Pflazgraf’s Nox sensor and Janssen’s additional sensors, a corresponding data bus would be employed to carry said data.  Additionally, just because Pflazgraf shows a cheap NOx sensor to determine NOx leakage from an engine by analyzing exhaust gas, this doesn’t imply that you can’t look for other elements leaked from an engine by further analysis of the same exhaust gas.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to want to know the source of the leak, and in some applications afford the cost of additional sensors for the corresponding increase in diagnostic capabilities.  
	On page 6, the applicant further argues that the combination would not work because Pfalzgraf detects exhaust gas outside the engine while Janssen detects exhaust gas in an ERG.  See Janssen’s para 46 for a Nox sensor, para 46 and figure 2 to see that analyzing unit 112, which performs the elemental concentration analysis, is outside of engine 102.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                 

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855